SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Schedule TO (Amendment No. 3) Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 FBR & CO. (Name of Issuer) FBR & CO. (Issuer) (Name of Filing Person (Identifying Status as Offeror, Issuer or Other Person)) Common Stock, $0.001 Par Value (Title of Class of Securities) 30247C301 30247C202 30247C103 (CUSIP Number of Class of Securities) William J. Ginivan Executive Vice President and General Counsel 1001 Nineteenth Street North Arlington, VA 22209 (703) 312-9500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copy to: Nicholas G. Demmo, Esq. Wachtell, Lipton, Rosen, & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** $14,044,250.00 $1,609.48 * Estimated solely for the purpose of determining the amount of the filing fee. Pursuant to Rule 0-11 of the Securities Exchange Act of 1934, as amended, this amount was calculated assuming that 5,107,000 outstanding shares of common stock, par value $0.001, are being purchased at $2.75 per share. ** The amount of filing fee, calculated in accordance with Rule 0-11 of the Securities Exchange Act of 1934, as amended, is calculated by multiplying the transaction valuation by 0.0001146. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $1,609.48 Form of Registration No.: Schedule TO, and Amendment No. 2 to Schedule TO Filing Party: FBR& Co. Date Filed: May 9, 2012, and June 14, 2012 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1 x issuer tender offer subject to Rule 13e-4 ¨ going-private transaction subject to Rule 13e-3 ¨ amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: x SCHEDULE TO This Amendment No. 3 amends and supplements the Tender Offer Statement on Schedule TO first filed by FBR & Co., a Virginia corporation (“FBR” or the “Company”), on May 9, 2012, and amended by Amendment No. 1 thereto filed on June 7, 2012, and Amendment No. 2 thereto filed on June 14, 2012. The Schedule TO relates to the tender offer by FBR to purchase up to 4 million shares of its common stock, $0.001 par value per share (the “shares”), or such lesser number of shares as are properly tendered and not properly withdrawn, at a price per share of not less than $2.75 and not more than $3.00, net to the seller in cash, without interest and subject to any applicable withholding taxes. The Company’s offer is being made upon the terms and subject to the conditions set forth in the Offer to Purchase, dated May 9, 2012 (as amended or supplemented from time to time, the “Offer to Purchase”) and the accompanying Letter of Transmittal (as amended or supplemented from time to time, the “Letter of Transmittal”), which together constitute the “Tender Offer.” All information in the Tender Offer, including all schedules and annexes thereto, which were previously filed with the Schedule TO, is hereby expressly incorporated by reference into this Amendment No. 3, except that such information is hereby amended and supplemented to the extent specifically provided for herein. Item 11. Additional Information. Item 11 of the Schedule TO is hereby amended and supplemented as follows: On June 14, 2012, FBR issued a press release announcing the final results of the Tender Offer, which expired at 12:00 midnight, New York City time, on June 13, 2012. A copy of the press release is filed as Exhibit (a)(5)(v) to the Schedule TO and is incorporated herein by reference. Item 12. Exhibits. Item 12 of the Schedule TO is hereby amended and supplemented to add the following exhibit to the exhibit index: (a)(5)(v) Press Release, dated June 19, 2012 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. FBR & CO. By: /s/ Bradley J. Wright Name: Bradley J. Wright Title: Executive Vice President and Chief Financial Officer Dated: June 19, 2012 - 2 - EXHIBIT INDEX Exhibit No. Description (a)(1)(i) Offer to Purchase, dated May 9, 2012 (previously filed with Schedule TO on May 9, 2012). (a)(1)(ii) Letter of Transmittal (previously filed with Schedule TO on May 9, 2012). (a)(1)(iii) Notice of Guaranteed Delivery (previously filed with Schedule TO on May 9, 2012). (a)(1)(iv) Letter to brokers, dealers, commercial banks, trust companies and other nominees, dated May 9, 2012 (previously filed with Schedule TO on May 9, 2012). (a)(1)(v) Letter to clients for use by brokers, dealers, commercial banks, trust companies and other nominees, dated May 9, 2012 (previously filed with Schedule TO on May 9, 2012). (a)(2) None. (a)(3) Not applicable. (a)(4) Not applicable. (a)(5)(i) Press Release, dated May 8, 2012 (incorporated by reference to Exhibit 99.1 to the Registrant’s Current Report on Form 8-K filed on May 8, 2012). (a)(5)(ii) Press Release, dated May 9, 2012 (previously filed with Schedule TO on May 9, 2012). (a)(5)(iii) Press Release, dated June 7, 2012 (previously filed with Amendment No. 1 to Schedule TO on June 7, 2012). (a)(5)(iv) Press Release, dated June 14, 2012 (previously filed with Amendment No. 2 to Schedule TO on June 14, 2012). (a)(5)(v)* Press Release, dated June 19, 2012. (d)(1)(i) Form of Amended and Restated Voting Agreement, dated as of May 20, 2009, between Friedman, Billings, Ramsey Group, Inc., FBR TRS Holdings, Inc., FBR Capital Markets Corporation, Forest Holdings LLC and Forest Holdings (ERISA) LLC (incorporated by reference to Exhibit 4.4 to the Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010). (d)(1)(ii) 2006 Long-Term Incentive Plan (as Amended and Restated Effective June 3, 2010) (incorporated by reference to Exhibit 10(i) to the Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010). (d)(1)(iii) Form of Incentive Stock Option Agreement (incorporated by reference to Exhibit 10.2 to the Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010). (d)(1)(iv) Form of Non-Qualified Stock Option Agreement (incorporated by reference to Exhibit 10.3 to the Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010). (d)(1)(v) Professional Services Agreement, dated as of July 20, 2006, between the Registrant and Crestview Advisors, L.L.C. (incorporated by reference to Exhibit 10.8 to the Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010). (d)(1)(vi) Amendment No. 2 to Professional Services Agreement, dated June 14, 2010, between the Registrant and Crestview Advisors, L.L.C. (incorporated by reference to Exhibit 10.9 to the Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010). - 3 - (d)(1)(vii) Form of Subscription Agreement with respect to the Registrant’s Director Stock Purchase Plan (incorporated by reference to Exhibit 10.10 to the Registrant’s Annual Report on Form 10-K for the fiscal year ended
